


110 HRES 512 IH: Honoring and commending the Honorable

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 512
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Tiahrt submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring and commending the Honorable
		  Wesley E. Brown, United States District Court Judge for the District of Kansas,
		  for his commitment and dedication to public service, the judicial system, and
		  equal access to justice as he celebrates his 100th birthday.
	
	
		Whereas Wesley E. Brown was born in 1907 in Hutchinson,
			 Kansas, to Julia Elizabeth Wesley Brown and Morrison (Morey) Houston Heady
			 Brown;
		Whereas Wesley E. Brown worked his way through law school,
			 taking night classes at the Kansas City School of Law and working during the
			 day on an assembly line at the Ford Motor Company, helping to build Model
			 A Fords;
		Whereas at the onset of the Great Depression in 1931,
			 Wesley E. Brown was given the task of typing 3,000 pink slips at
			 the Ford Motor Company, including the last one in the pile, bearing the name of
			 Wesley E. Brown;
		Whereas in 1934, Wesley E. Brown became loving husband to
			 Mary Miller Brown, and together they raised two children, Miller Brown and Loy
			 Wiley;
		Whereas Wesley E. Brown entered public service in 1935
			 when he was elected Reno County Attorney for two consecutive terms on the
			 platform of three words: Enforce the Law;
		Whereas Wesley E. Brown enlisted in the United States Navy
			 at the age of 37 and served in World War II as a lieutenant stationed at
			 Commander Philippines Sea Frontier;
		Whereas Wesley E. Brown was engaged in the practice of law
			 for over 25 years, exhibiting the highest standards of professionalism;
		Whereas Wesley E. Brown was instrumental in obtaining
			 State legislation and congressional approval for flood control projects in
			 Kansas that greatly benefited the citizens of Kansas;
		Whereas in 1958, Wesley E. Brown was appointed as a
			 Referee in Bankruptcy for the United States District Court, and he served in
			 that capacity until 1962;
		Whereas Wesley E. Brown was nominated to serve as a United
			 States District Court Judge for the District of Kansas by John F. Kennedy on
			 March 23, 1962, was confirmed by the Senate on April 2, 1962, and took the oath
			 of office for that position on April 12, 1962;
		Whereas Wesley E. Brown served as Chief Judge of the
			 District of Kansas from 1972 through 1979;
		Whereas in 1979, Wesley E. Brown became a Senior District
			 Judge in the District of Kansas;
		Whereas Wesley E. Brown was appointed to the Temporary
			 Emergency Court of Appeals in 1980 by Chief Justice Warren E. Burger;
		Whereas in 1994, Wesley E. Brown married Thadene (Sis)
			 Noel Moore Brown and proudly joined the Browner family;
		Whereas Wesley E. Brown has contributed significantly to
			 his community and to the judiciary through many activities, such as serving as
			 President of the Kansas Bar Association, presiding as Chairman of the Kansas
			 Rhodes Scholar Selection Committee, and serving as Director of the Hutchinson
			 Chamber of Commerce;
		Whereas Wesley E. Brown has been the recipient of numerous
			 honors and awards, such as the Phil Lewis Medal of Distinction for Outstanding
			 and Conspicuous Service to the State and to the Nation in the Administration of
			 Justice, the Lifetime Achievement Award from the Wichita Bar Association, and
			 the Judicial Council of the Tenth Circuit Lifetime Achievement Award;
		Whereas Wesley E. Brown has set an example of hard work
			 and dedication to the Rule of Law;
		Whereas Wesley E. Brown has been a living example of the
			 American Dream, rising from modest means and succeeding through hard work and
			 perseverance;
		Whereas Wesley E. Brown is the longest serving Federal
			 judge in the District of Kansas, having served over 45 years on the district
			 bench; and
		Whereas Wesley E. Brown continues to actively serve as a
			 Federal judge, and has declared that, As long as I can do the job, I’ll
			 carry on: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the Honorable Wesley E. Brown, United States District Court Judge for the
			 District of Kansas, for his commitment and dedication to public service, the
			 judicial system, and equal access to justice as he celebrates his 100th
			 birthday.
		
